Citation Nr: 0204147	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  00-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher initial rating for degenerative 
arthritis of the cervical spine, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1994 to November 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in New Orleans, Louisiana, which granted a claim of 
entitlement to service-connection for degenerative arthritis 
of the cervical spine and assigned a rating of 20 percent, 
effective November 18, 1998.

The veteran later moved, and the case is now under the 
jurisdiction of the Muskogee, Oklahoma RO.

The Board notes that service connection is also in effect for 
degenerative arthritis of the lumbar and thoracic spine, 
evaluated as 20 percent and 10 percent disabling, 
respectively.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.

2.   The veteran's service-connected degenerative arthritis 
of the cervical spine does not manifest severe limitation of 
motion of the cervical spine.  


CONCLUSION OF LAW

The schedular criteria for entitlement to an evaluation in 
excess of 20 percent,
for the full period of the appeal, for the veteran's service-
connected degenerative arthritis of the cervical spine, have 
not been met.  See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-4.14, 4.27, 4.40-
4.46, 4.71a, Diagnostic Codes 5003, 5010, 5290 (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the initial evaluation of a 
disability following an award of service connection for 
degenerative arthritis of the cervical spine.  The veteran 
contends that the severity of the disability is greater than 
is contemplated by the initially assigned rating.  As such, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

As a preliminary matter, during the pendency of this appeal, 
there was a change in the law pertaining to veterans' 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claim Assistance Act of 2000 (VCAA), which 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  This act and implementing regulations set forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.

The Board finds that even though this law was enacted during 
the pendency of
this appeal and, thus, has not been considered by the RO, 
there is no prejudice to the veteran in proceeding with this 
appeal, as the requirements under the new law and regulations 
have been substantially met.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (providing that when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied.  
The RO provided the veteran with a copy of the November
1999 rating decision as well as the April 2000 Statement of 
the Case and the
April 2000, June 2000, and February 2001 Supplemental 
Statements of the Case.  The RO has also made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The veteran was afforded a 
VA examination in August 1999 and in January 2001.  The RO 
requested, obtained, and reviewed VA
outpatient treatment records dated from November 1998 to May 
2000.  The veteran was also afforded the opportunity for a 
personal hearing before the RO in October 2000.  

The Board notes that the RO could not locate service medical 
records covering the period of the veteran's service from 
January 1994 to November 1996.  An October 1999 note to the 
claims file indicates requests were made to the Service 
Department and all other possible sources.  In October 1999, 
the RO notified the veteran of the same and requested that 
the veteran submit any additional relevant records.  Copies 
of the veteran's service medical records from January 1995 to 
November 1996 provided by the veteran are of record.

Finally, the veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board concludes that 
the duty to assist has been satisfied, and the Board will 
proceed with appellate review.

Pursuant to his request, the veteran was scheduled for a 
personal hearing before a representative of the RO in October 
2000.  He did not report for the scheduled hearing.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or maligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  See 38 C.F.R. § 
4.59.  The factors involved in evaluating and rating 
disabilities of the joints include, weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or pain on movement.  See 38 C.F.R. § 4.45.

By rating decision dated in November 1999, the RO granted 
service connection for
degenerative arthritis of the cervical spine and assigned a 
rating of 20 percent, effective November 18, 1998.  The 20 
percent rating has remained in effect and is the subject of 
this appeal.  

The service medical records provided by the veteran show that 
he was involved in a rear-end auto collision in October 1995.  
Diagnosis was cervical and thoracic strain, status post motor 
vehicle accident.  The veteran complained of back and neck 
pain.  He received treatment from October 1995 to November 
1995, during which time he was placed on limited duty.  
Service medical records also contain a November 1995 letter 
from John V. Rooney, BSN. D.C., who indicated the veteran 
should refrain from physical training and any activity that 
required heavy physical exertion.  Also, the veteran should 
not perform his regular duties as a truck driver.  Another 
November 1995 letter from Dr. Rooney indicated the veteran 
required treatment from him for up to three months due to the 
severity and nature of the injury the veteran sustained from 
the motor vehicle accident.

VA outpatient treatment records from November 1998 to January 
1999 do not report any findings pertaining to the veteran's 
cervical spine or complaints of neck pain.

The report on the August 1999 VA peripheral nerve examination 
shows the veteran complained of neck pain without radiation 
or neurological symptoms like weakness or pain.  He indicated 
that he was unable to sit for a prolonged period of time or 
make sudden movements without experiencing severe neck pain.  
He complained of neck pain when he would attempt to lie down 
or walk longer than 25-30 minutes. With regard to post-
service employment, the veteran indicated he was unable to 
drive a big car or truck for a long duration, so he reduced 
his driving time by driving small vehicles.  He also 
indicated he could not perform other job duties that involved 
bending as that caused severe neck pain.  Physical 
examination revealed no tenderness anywhere in the body or 
over the spine.  Neck movements were very slightly restricted 
on turning all the way to the left and right, but the 
movements did not produce any kind of radiation of pain.  The 
veteran was able to do about 30 degrees of flexion of spine 
motion; his lateral spine movements were normal.  There were 
no neurological, motor, or sensory deficits.  Reflexes were 
symmetrical.  An x-ray of the neck revealed some narrowing of 
the C5-6 vertebral space with some degenerative changes.  
Impression was status post auto accident with back and neck 
injury with residual pain with no current neurological 
deficit.  

VA examination of the cervical spine showed the veteran 
reported pain in all ranges of motion.   Forward flexion was 
30/30 degrees, extension backwards was 15/30 degrees, left 
and right lateral flexion was 30/40 degrees, and left and 
right rotation was 45/55 degrees.   An x-ray of the cervical 
spine revealed marginal bony spurring at C5 with mild 
narrowing at the interdisk space at C5-6, representing a mild 
degree of degenerative changes.  No bony fractures were 
identified.  The impression was status post motor vehicle 
accident with cervical degenerative arthritis and mechanical 
pain of the thoracic and lumbar spine.

VA outpatient treatment records dated from January 1999 to 
May 2000 are negative for complaints of neck pain or 
treatment for degenerative arthritis of the cervical spine.

The report on the January 2001 VA examination shows the 
veteran complained of more pain and discomfort with long 
periods of sitting or in cold or raining weather.  Medication 
alleviated some of the neck pain.  The veteran indicated that 
his mobility was decreased due to the pain, described as 
sometimes at a level of eight or nine.  He used warm 
compresses which helped alleviate the pain and thereby 
increased his ability to ambulate and increased his range of 
motion.  He reported he did not receive any surgery as a 
result of the in-service injury.  The veteran reported that 
after discharge from service, he worked as a truck driver but 
sitting for long periods of time seemed to increase his pain.  
He now worked as a security guard which did not require him 
to sit for a long time.  He indicated that the pain he 
experiences affects his life because he is unable to interact 
with his family in the way he used to, prior to the in-
service injury.  For example, he can no longer lift his 
children to play with them.  Physical examination revealed 
the veteran's neck was supple.  The veteran had a full range 
of motion of the cervical spine, but he complained of pain 
with this motion.  Flexion and extension were limited by 
approximately 10 degrees, due to pain.  He also complained of 
pain down the cervical spine with palpation.  The impression 
was degenerative arthritis of the cervical, thoracic, and 
lumbar spine causing mild to moderate and occasionally severe 
pain with limitation in function because of pain moderate to 
severe.  

The initial evaluation of 20 percent for service-connected 
degenerative arthritis of the cervical spine is currently 
assigned under Diagnostic Codes 5010-5290.  Diagnostic Code 
5010, arthritis due to trauma, substantiated by X-ray 
findings, is rated as degenerative arthritis.  Degenerative 
arthritis is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Under Diagnostic 
Code 5290 (limitation of motion of the cervical spine), where 
there is moderate limitation of motion, a 20 percent 
evaluation is warranted.  Where there is severe limitation of 
motion, a 30 percent evaluation is warranted.  

Based on a review of the evidence of record as summarized 
above, the Board finds that the veteran's disability picture 
more closely approximates the criteria for no more than the 
currently assigned 20 percent rating under Diagnostic Code 
5290, and that the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent at this time.  
The objective findings reported on the August 1999 VA 
examination report show no more than moderate limitation of 
motion of the veteran's cervical spine.  Forward flexion was 
30 degrees; normal is 30 degrees.  Extension backwards was 15 
degrees; normal is 30 degrees.  Left and right lateral 
flexion was 30 degrees; normal is 40 degrees.  Left and right 
rotation was 45 degrees; normal is 55 degrees.  The objective 
findings reported on the January 2001 VA examination show the 
veteran had a full range of motion of the cervical spine.  
Flexion and extension were limited by approximately 10 
degrees due to pain, resulting in slight to moderate 
limitation of motion.  The Board finds that the foregoing 
findings do not show severe limitation of motion of the 
cervical spine and, thus, a rating of 30 percent under 
Diagnostic Code 5290 is not warranted.    

The Board notes that in making its determination that the 
currently assigned 20 percent rating under Diagnostic Code 
5290 more closely approximates the veteran's disability, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, which address 
painful motion and functional loss due to pain, were taken 
into consideration.  See generally DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The veteran's assessment of the severity of 
his neck pain and functional loss is not supported by the 
objective evidence of record.  

The veteran's subjective complaints of pain on motion and 
functional loss were reported on the August 1999 and January 
2001 VA examination reports.  In August 1999, the veteran 
complained of neck pain without radiation.  Prolonged 
sitting, sudden movements, lying down, and walking longer 
than 25 to 30 minutes caused neck pain.  Physical examination 
did not reveal any tenderness and although slightly 
restricted, turning his neck all the way to the left and 
right did not produce any kind of radiation of pain.  On 
further examination in August 1999, the veteran reported pain 
in all ranges of motion.  In January 2001, the veteran 
complained of pain from prolonged sitting and cold or raining 
weather.  He also indicated that pain reduced his mobility or 
ability to ambulate, but medication and the use of warm 
compresses helped alleviate the pain and increased his 
ability to ambulate.  Physical examination showed a full 
range of motion but the veteran complained of pain with this 
motion and on palpation.    

While the veteran complained of neck pain during both VA 
examinations, the Board notes that VA outpatient treatment 
records from November 1998 to May 2000 are devoid of any 
complaints of neck pain.  The medication prescribed was for 
the veteran's complaints of other ailments.  The examiner's 
impression in August 1999 indicated the veteran suffered from 
residual pain and another examiner's impression in January 
2001 indicated the veteran suffered from mild to moderate 
pain but occasionally suffered from severe pain with 
limitation in function moderate to severe.  The foregoing 
findings at best show that the veteran suffers from 
intermittent episodes of severe pain which cause moderate to 
severe limitation in motion.  The Board acknowledges that the 
veteran experiences pain; however, based on all of the 
evidence, the Board finds that the evidence does not present 
such a level of painful motion and functional loss that is 
characteristic of severe limitation of motion of the cervical 
spine to warrant a rating of 30 percent.  Thus, the veteran's 
degenerative arthritis of the cervical spine manifesting mild 
to moderate and occasionally severe pain on motion and 
moderate to severe functional loss is adequately contemplated 
by the initial rating of 20 percent under Diagnostic Code 
5290.          

The Board has given consideration to other potentially 
applicable Diagnostic Codes 5285 (residuals of fracture of 
vertebra), 5286 (complete bony fixation (ankylosis) of the 
spine), 5287 (ankylosis of the cervical spine), and 5293 
(intervertebral disc syndrome), for purposes of determining 
whether the veteran may be entitled to an initial rating in 
excess of 20 percent under any of them.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5285, 5286, 5287, 5293.  With regard 
to Diagnostic Code 5285, the veteran's cervical spine does 
not show signs of any bony fractures according to x-ray 
findings reported on the August 1999 VA examination report.  
There are also no reported findings of ankylosis or 
symptomatology indicative of ankylosis of record.  See Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis is 
'[s]tiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint.'") (citation omitted); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5286, 5287.  The veteran's reflexes are symmetrical and 
there are no neurological, motor, or sensory deficits 
indicative of intervertebral disc syndrome, according to the 
August 1999 VA examination report.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  An initial rating in excess of 20 
percent under Diagnostic Codes 5285, 5286, 5287, or 5293 is 
not warranted.  

The Board has considered assigning staged ratings to the 
service-connected disability.  Limitation of motion of the 
cervical spine due to arthritis has not been shown to be 
manifested by greater than moderate limitation of motion 
during any portion of the appeal.  A staged rating is not in 
order, and a 20 percent rating is appropriate for the entire 
period of the veteran's appeal.  See Fenderson v. West,   12 
Vet. App. 119 (1999).  

In conclusion, no symptomatology has been shown that would 
indicate that a 20 percent evaluation does not adequately 
contemplate the degree of disability resulting from the 
veteran's degenerative arthritis of the cervical spine, 
including the veteran's subjective complaints of pain and 
functional loss, during the entire time period at issue.  As 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent, for the full period of appeal, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An initial evaluation in excess of 20 percent for 
degenerative arthritis of the cervical spine is denied for 
the full period of the appeal.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

